 MEISTER SEELIG & FEIN tLP
 125 Park Avenue, 7th Floor
 New York, NY 10017                                                         Henry E. Mazurek
 Telephone (212) 655-3500                                                             Partner
                                                                             Direct (212) 655-3594
 Facsimile (212) 655-3535
                                                                               Fax (646) 682-9222
                                                                               hem@msf-law.com



                                             December I 0, 2019
ByECF

Hon. John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                          Re:    United States v. Asim Hameedi, et al.,
                                       17 Cr. 137 (JGK)

Dear Judge Koeltl,

        We write on behalf of defendant Dr. Asim Hameedi in the above-referenced matter to
request a brief extension of time to respond to the Court's inquiries on several issues related to
his sentencing. (See ECF Doc. 364, 12/10/19.) This request is also jointly made on behalf ofco-
defendant Fawad Hameedi and the government. The parties respectfully request an extension of
time to file their responses by December 17, 2019.

        We make this request to allow adequate time to confer among the parties to determine
whether we can submit a single joint response to the Court's questions. Of course, if the parties
do not agree on the responses, we will submit separate filings. However, in an effort to focus the
issues, we believe that the extra time requested will allow the parties to meet and discuss whether
we can reach agreement on any or all of our responses.



                                       1~,~
                                      Respectfully yours,


                                      Henry E. Mazurek
                                      Counsel for Defendant Asim Hameedi

cc:    Government Counsel (by ECF)
       James Kousouros, Esq. (Counsel for Fawad Hameedi, by ECF)
